[Cite as State v. Spears, 2020-Ohio-221.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-19-025

        Appellee                                 Trial Court No. 2015CR0400

v.

Reva Spears                                      DECISION AND JUDGMENT

        Appellant                                Decided: January 24, 2020

                                            *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                            *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Reva Spears, appeals the February 26, 2019 judgment

of the Wood County Court of Common Pleas which, following appellant’s admission to a

community control violation, sentenced her to 18 months of imprisonment. For the

reasons that follow, we affirm.
       {¶ 2} On October 22, 2015, appellant was indicted on one count of felonious

assault, in violation of R.C. 2903.11(A)(2) and (D)(1)(a). On December 15, 2015,

appellant entered a guilty plea to the amended charge of attempted felonious assault, a

third-degree felony with a maximum sentence of 36 months. On that date, appellant was

informed:

              This is a felony. As such, you face possible prison time. * * *. In

       lieu of prison the Court could place you on what is called community

       control sanctions, and the Court could establish certain things for you to do.

       And if you failed to comply with those, you could then be sent back to

       prison up to the maximum, which for the amended charge is thirty-six

       months.

Appellant indicated that she understood.

       {¶ 3} Following multiple continuances and the issuance of an arrest warrant,

appellant was sentenced on December 2, 2016, to three years of community control with

several conditions including that upon sentencing she remain in the custody of the Wood

County Justice Center and complete the Correction Treatment Facility (CBCF) program,

that she have no criminal offenses, and that she report to adult probation upon her release

from the CBCF.

       {¶ 4} On November 2, 2018, the state filed a petition for revocation of community

control alleging that appellant violated the terms of her community control by failing to

enter and complete the CBCF program, failing to contact her probation officer and notify




2.
the officer of her telephone number and address, and by her February 2018 prostitution

conviction. At the February 22, 2019 probation violation hearing, appellant stipulated to

the violations. The court then sentenced appellant to an 18-month prison sentence for

attempted felonious assault. This appeal followed with appellant raising the following

assignment of error:

              The trial court did not comply with R.C. 2929.11 and 2929.12 in

       sentencing appellant to eighteen months in the Ohio Department of

       Rehabilitation and Corrections instead of ordering community control

       sanctions.

       {¶ 5} R.C. 2929.15(B) provides a trial court with three options if an offender

violates a condition or conditions of community control. State v. Clark, 6th Dist. Wood

No. WD-12-073, 2013-Ohio-4831, ¶ 23. These are: (1) extend the terms of the

community control sanction, (2) impose a prison term that does not exceed that prison

term specified by the court at the offender’s sentencing hearing; or (3) impose a stricter

community control sanction. R.C. 2929.15(B). Once a court determines that an offender

has violated community control, its choice of sanction under R.C. 2929.15(B) is reviewed

under an abuse of discretion standard. Id., citing State v. Suchomma, 6th Dist. Lucas

Nos. L-07-1325, L-07-1326, L-07-1327, 2008-Ohio-5018, ¶ 23. Under this standard, we

must determine whether the trial court’s decision was arbitrary, unreasonable, or

unconscionable. State v. Adams, 62 Ohio St. 2d 151, 157, 404 N.E.2d 144 (1980).




3.
       {¶ 6} In the present matter, the court opted to impose a prison term. In complying

with the principles and purposes of sentencing under R.C. 2929.11, a trial court has broad

discretion to impose a sentence within the statutory guidelines. State v. Mahler, 6th Dist.

Ottawa No. OT-17-035, 2019-Ohio-3817, ¶ 11, quoting State v. Harmon, 6th Dist. Lucas

No. L-05-1078, 2006-Ohio-4642, ¶ 16. In reaching its conclusion that an 18-month

prison term was warranted, the trial court expressly considered the principles and

purposes of sentencing in R.C. 2929.11, and weighed the seriousness and recidivism

factors in R.C. 2929.12. Appellant stipulated to violating three conditions of her

community control. At the time she was sentenced on her attempted felonious assault

conviction, appellant was clearly made aware that the court could impose a stricter

sanction, specifically, up to 36 months in prison, if she violated any of the community

control conditions. Appellant contends, however, that in sentencing her the court failed

to consider various mitigating factors such as the fact that there was confusion

surrounding her admission into the CBCF program, appellant’s mental health, and the

fact that she suffers from ADHD and dyslexia.

       {¶ 7} In reviewing the court’s decision, we again note that the sentence imposed

was within the statutory guidelines and, in fact, was half of the stated maximum. The

court specifically noted that the victim suffered serious physical harm, that appellant

failed to participate in the PSI interview, and that she “completely absconded” from

community control. Therefore, we hold that the court did not abuse its discretion in




4.
imposing a prison sentence and appellant’s prison sentence is not contrary to law.

Appellant’s assignment of error is not well-taken.

       {¶ 8} On consideration whereof, we find that appellant was not prejudiced or

prevented from having a fair proceeding and the judgment of the Wood County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




5.